Citation Nr: 0215308	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  95-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
bipolar affective disorder with alcohol dependence for the 
period January 1, 1993, to November 8, 1995.  

2.  Entitlement to an increased evaluation for bipolar 
affective disorder with alcohol dependence, evaluated as 70 
percent disabling since November 9, 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  When the case was before the Board in 
October 2001, the Board granted service connection for post-
traumatic stress disorder (PTSD) and remanded the issues of 
entitlement to a rating in excess of 50 percent for bipolar 
affective disorder with alcohol dependence and entitlement to 
a total rating based on unemployability due to service-
connected disability to the RO for further development.

While the case was in remand status, the RO granted the 
veteran's claim for a total rating based on unemployability 
due to service-connected disability.  Therefore, that matter 
is no longer on appeal.

It also granted an increased evaluation of 70 percent, 
effective November 9, 1995, for bipolar affective disorder 
with alcohol dependence.  Although that increase represented 
a grant of benefits, the United States Court of Appeals for 
Veterans Claims (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has indicated 
her intent to continue to pursue an increased rating for 
bipolar disorder.  Furthermore, the partial grant did not 
resolve the veteran's disagreement with the 50 percent rating 
assignment for the period prior to November 9, 1995, and the 
veteran has not withdrawn her appeal with respect to such 
rating assignment.  The issues identified as before the Board 
on the first page of this decision reflect the above.

REMAND

In a May 2002 rating decision implementing the Board's grant 
of service connection for PTSD, the RO assigned a separate 
noncompensable evaluation for PTSD, effective November 9, 
1995.  Under 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 
9432 (2001), PTSD and bipolar disorder are both evaluated 
under the General Rating Formula for Mental Disorders.  Under 
the criteria in effect prior to November 7, 1996, 
psychoneurotic disorders and psychotic disorders were both 
rated on the basis of the resulting social and industrial 
impairment.  See 38 C.F.R. § 4.132 (1996).  The evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2001).  

The veteran has not, do date, appealed the decision 
separately rating PTSD from bipolar affective disorder with 
alcohol dependence.  However, because of the potential 
prejudice to the veteran, the Board believes that the RO 
should address the issue of whether the decision to PTSD was 
based on clear and unmistakable error.  In this regard, the 
Board notes that as a result of the RO's decision to 
separately rate PTSD, the Board may not consider the social 
and industrial impairment from PTSD in evaluating the 
psychiatric disability currently on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the issue of 
whether the May 2002 rating decision 
assigning a separate rating for PTSD was 
based on clear and unmistakable error. 

2.  If the RO determines that there was 
clear and unmistakable error, the RO 
should take appropriate corrective action 
and issue a supplemental statement of the 
case reflecting consideration of PTSD in 
the evaluation of the veteran's service-
connected psychiatric disability, unless 
the RO's action results in a complete 
grant of the benefits sought on appeal.  
The veteran and her representative should 
be afforded a reasonable opportunity to 
respond, if a supplemental statement of 
the case is issued.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran unless she is otherwise notified 
by the RO; however, she has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



